        Case 5:18-cv-05814-BLF Document 68 Filed 07/02/19 Page 1 of 4



 1   CLEMENT S. ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
 3   jheath@orrick.com
     WILL MELEHANI (SBN 285916)
 4   wmelehani@orrick.com
     JOHANNA L. JACOB (SBN 286796)
 5   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6   405 Howard Street
 7   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 8   Facsimile:    +1-415-773-5759

 9   Attorneys for Plaintiff Poynt Corporation
10
     NEEL CHATTERJEE (SBN 173985)
11   nchatterjee@goodwinlaw.com
     LUC DAHLIN (SBN 305732)
12   ldahlin@goodwinlaw.com
     GOODWIN PROCTER LLP
13   601 Marshall Street
     Redwood City, CA 94063
14
     Tel.: +1 650 752 3100
15   Fax.: +1 650 853 1038

16   Attorneys for Defendant Innowi, Inc.
17

18                           IN THE UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA
20                                          SAN JOSE DIVISION

21   POYNT CORPORATION,                               Case No. 5:18-cv-05814 BLF
22                     Plaintiff,                     STIPULATION TO MODIFY
                                                      BRIEFING AND HEARING
23           v.                                       SCHEDULE REGARDING
                                                      DEFENDANT’S MOTION TO
24   INNOWI, INC.,                                    DISMISS AND MOTION TO STRIKE
                                                      (ECF NOS. 54, 55)
25                     Defendant.
                                                      Hearing Date: Sept. 5, 2019
26
                                                      Judge: Beth L. Freeman
27
                                                      Date Action Filed: Sept. 21, 2018
28
                                                                   STIP TO MODIFY BRIEFING AND HEARING
                                                                  SCHEDULE RE DEFENDANT’S MOTIONS TO
                                                                                     DISMISS AND STRIKE
                                                                                         5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 68 Filed 07/02/19 Page 2 of 4



 1          Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc. (“Innowi”) hereby

 2   submit this stipulation seeking to modify the briefing schedule on Innowi’s Motion to Dismiss

 3   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (ECF

 4   No. 54) and hearing date, currently set for September 5, 2019 at 9:00 a.m. (ECF No. 55).

 5          This is the third stipulation for an extension of time. The Parties have agreed to extend

 6   the time for Poynt to file its response to the Motions from July 8, 2019, to August 7, 2019, and to

 7   extend the time for Innowi to file a reply to any opposition from July 29, 2019, to August 28,

 8   2019. The parties respectfully request that the hearing on these Motions, currently set for

 9   September 5, 2019 at 9:00 a.m., be re-set for September 12, 2019 at 9:00 a.m., or at the Court’s
10   earliest convenience thereafter.

11          Good cause exists to grant these extensions because the parties conducted a mediation in

12   this matter on April 23, 2019 in front of the Honorable Jamie Jacobs-May (Ret.). The mediation

13   proved fruitful and the parties continue to negotiate settlement. While the parties have not yet

14   reached a final agreement, this extension will allow the parties to put all of their efforts and

15   resources into potentially resolving this matter and preserving judicial resources. The parties

16   would therefore appreciate a thirty day stay of these deadlines.

17          Accordingly, both Poynt and Innowi stipulate, should the Court permit, that Poynt’s

18   response to the Motions is due on August 7, 2019, Innowi’s reply to the Motions is due on

19   August 28, 2019, and the hearing on these Motions be set for September 12, 2019, or at the
20   Court’s earliest convenience thereafter. A proposed order is submitted separately.

21

22

23

24

25

26

27

28
                                                                          STIP TO MODIFY BRIEFING AND HEARING
                                                                         SCHEDULE RE DEFENDANT’S MOTIONS TO
                                                       -1-                                  DISMISS AND STRIKE
                                                                                                5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 68 Filed 07/02/19 Page 3 of 4



                        1   Dated: July 2, 2019                ORRICK, HERRINGTON & SUTCLIFFE LLP

                        2                                      By:           /s/ Clement S. Roberts
                        3                                                   CLEMENT S. ROBERTS
                                                                                JACOB M. HEATH
                        4                                                       WILL MELEHANI
                                                                              JOHANNA L. JACOB
                        5                                            Attorneys for Plaintiff Poynt Corporation

                        6   Dated: July 2, 2019                GOODWIN PROCTER LLP
                        7
                                                               By:     /s/ Neel Chatterjee (w. permission)
                        8                                                       NEEL CHATTERJEE
                                                                                   LUC DAHLIN
                        9                                               Attorneys for Defendant Innowi, Inc.

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
                                                                                    STIP TO MODIFY BRIEFING AND HEARING
    SUTCLIFFE LLP                                                                  SCHEDULE RE DEFENDANT’S MOTIONS TO
    ATTORNEYS AT LAW                                             -2-
     SAN FRANCISCO                                                                                    DISMISS AND STRIKE
                                                                                                          5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 68 Filed 07/02/19 Page 4 of 4



                        1                             Filers Attestation Pursuant to L.R. 5-1(i)(3)

                        2          I hereby attest that all signatories for parties on this document concurred in the filing of

                        3   this document.

                        4   Dated: July 2, 2019                           By: /s/ Clement S. Roberts
                                                                                 Clement S. Roberts
                        5

                        6

                        7

                        8

                        9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
                                                                                                STIP TO MODIFY BRIEFING AND HEARING
    SUTCLIFFE LLP                                                                              SCHEDULE RE DEFENDANT’S MOTIONS TO
    ATTORNEYS AT LAW                                                        -3-
     SAN FRANCISCO                                                                                                DISMISS AND STRIKE
                                                                                                                      5:18-CV-05814 BLF
